Opinion by
Judge Pryor :
The right of the widow to renounce the provisions of the will was exercised within twelve months from its probate and the fact *125that she qualified as administratrix with the will annexed and undertook the execution of the instrument does not estop her from making the relinquishment. The statute contains no exception and it is not pretended that she has disposed of the property devised to her, or so converted it to her own use as would estop her from claiming more of the estate. If she elects to accept the devise within twelve months and disposes of it for her benefit she certainly would not be allowed to claim more without returning the property she had disposed of. Here she has done nothing more than administer the estate and has converted no part of the devise to her own use and having made the election within the time provided by law this judgment must be affirmed.

N. W. Halstead, for appellant.